                                                                             Case 2:19-cv-01520-JCM-NJK Document 24 Filed 03/26/20 Page 1 of 1



                                                                             Phillip A. Silvestri, Esq.
                                                                         1   Nevada Bar No. 11276
                                                                         2   Greenspoon Marder LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                             Tel: (702) 978-4249
                                                                         4   Fax: (954) 333-4256
                                                                             phillip.silvestri@gmlaw.com
                                                                         5
                                                                             Attorneys for Defendant Westgate Marketing, LLC
                                                                         6
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         7                                    DISTRICT OF NEVADA

                                                                         8   VICTORIA MOSLEY-ELLIOTT,                              Case No. 2:19-cv-01520-JCM-NJK
                                                                         9
                                                                                    Plaintiff,
                                                                        10   v.
                                                                                                                                   STIPULATION AND ORDER FOR
                   LLP .
            MARDERCHTD




                                                                        11   WESTGATE MARKETING,                LLC,    and        DISMISSAL WITH PREJUDICE
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                             DOES 1-50, inclusive,
                                                            Suite




                                                                        12
                                                         Suite




                                                                                                                                   (JOINTLY SUBMITTED)
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                                    Defendants.
                                         HughesAvenue,




                                                                        13

                                                                        14
 GREENSPOON




                                                                                    The parties, by and through their respective counsel of record, pursuant to Fed. R. Civ. P.
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15   41(a)(1)(A)(ii), hereby stipulate and agree:
                                Howard
KOLESAR




                                                                        16
                             3320




                                                                                    1.       In consideration of a negotiated settlement executed by them, this case, including
                           3993




                                                                        17   all claims asserted by any party, shall be dismissed with prejudice.
                                                                        18          2.       Each party shall bear its own attorneys’ fees and costs.
                                                                        19          Respectfully submitted by:
                                                                        20   Dated this 24th day of March, 2020.
                                                                        21                                                      Greenspoon Marder LLP
                                                                              Watkins & Letofsky, LLP
                                                                        22
                                                                              /s/ Theresa Santos, Esq.                          /s/ Phillip A. Silvestri, Esq.
                                                                        23    THERESA M. SANTOS, ESQ.                           PHILLIP A. SILVESTRI, ESQ.
                                                                              Nevada Bar No. 9448                               Nevada Bar No. 11276
                                                                        24
                                                                              Attorneys for Plaintiffs                          Attorneys for Defendant
                                                                        25
                                                                                     IT IS SO ORDERED
                                                                        26
                                                                                         ___________________________________
                                                                        27               UNITED STATES DISTRICT JUDGE
                                                                        28                      March 30, 3020
                                                                                         DATED: ______________

                                                                                                                     Page 1 of 1
                                                                             43712753v1
